 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK CHRISTOPHER DICKENS,                      No. 2:18-cv-02233 JAM CKD (PS)
12                       Plaintiffs,
13            v.                                        ORDER
14    CITY OF VACAVILLE, et al.,
15                       Defendants.
16

17           On October 10, 2018, the court dismissed the complaint in this action and granted

18   plaintiff thirty days to file an amended complaint. (ECF No. 7.) Before the court is plaintiff’s

19   October 30, 2018 motion for an open-ended “continuance” in order to “seek legal guidance.”

20   (ECF No. 8.) Defendant opposes the motion. (ECF No. 9.)

21           The court will deny plaintiff’s motion, as it fails to make clear how long he requires to

22   amend the complaint, or even if he intends to so amend. If plaintiff wishes to file an amended

23   complaint, the court will entertain a timely request for an extension of time not to exceed thirty

24   days.

25   ////

26   ////

27   ////

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to continue (ECF No. 8)

 2   is denied without prejudice to seeking a thirty-day extension of time to file an amended

 3   complaint.

 4   Dated: November 7, 2018
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10   2 / dickens2233.ord

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
